DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
	The following is a statement of reasons allowance:
As for independent claims 1, 16, 18 and 20, they recite a method, apparatus, system and medium, hereinafter referenced as a method for diagnosing a subject based on speech models. Prior art fails to teach the claims in combination wherein the speech model including (i) one or more acoustic states exhibited in the reference speech samples, the acoustic states being associated with respective local 10distance functions such that, given any acoustic feature vector within a domain of the local distance functions, the local distance function of each acoustic state returns a local distance indicating a degree of correspondence between the given acoustic feature vector and the acoustic state, and  15(ii) provided that the speech model includes multiple acoustic states, allowed transitions between the acoustic states; receiving at least one test speech sample that was produced by the subject at a second time, while the physiological state of 20the subject was unknown; computing a plurality of test-sample feature vectors that quantify acoustic features of different respective portions of the test speech sample; based on the local distance functions and on the allowed 25transitions, mapping the test speech sample to a minimum-distance sequence of the acoustic 
	Dependent claims 2-15, 17, 19 and 21 are allowed because they further limit their parent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657